Director Compensation Committee Approved January 22, 2008 Board Approved February 19, 2008 Effective January 1, 2008 Board of Director Retainer: Outside directors to receive an annual retainer of $24,000 to be paid monthly ($2,000) at the beginning of the month following the month of service.Directors may miss a maximum of two scheduled board meetings without penalty. Special Service Retainer Special service retainers are paid the month following the end of the quarter for the following service Board Chair$1,500 Audit Chair$1,500 Compensation Chair$500 Governance/Nominating Chair$500 ALCO Chair$500 Committee Meetings In addition to the annual retainer, attendance at committee meetings entitles outside directors to additional compensation as shown below. Committee Meeting Fee Audit In-person meetings Scheduled telephone meetings $150 $100 ALCO $100 Compensation $100 Executive $100 Governance/Nominating $100 Equity
